Case 8:19-cr-00425-MSS-AEP Document 88 Filed 07/09/21 Page 1 of 18 PageID 273




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                           CASE NO. 8:19-cr-425-MSS-AEP

MARCUS LLOYD ANDERSON

             UNITED STATES’ RESPONSE TO DEFENDANT’S
           SENTENCING MEMORANDUM AND SUPPLEMENTAL
                 MEMORANDUM REGARDING LOSSES

      The United States of America files this response to the defendant’s sentencing

memorandum, Doc. 77, and supplemental memorandum regarding losses under

USSG §2B1.1(b), stating in support as follows:

      I.     RELEVANT FACTUAL RECORD

              Stipulated Facts from the Defendant’s Plea Agreement, Doc. 38

      MARCUS ANDERSON established Tampa Bay Behavioral Health Centers

(“TBBHC”) in 2011. Doc. 38 (Plea Agreement) at 18. He enrolled TBBHC into the

Florida Medicaid program (“Medicaid”), which was administered by the Agency for

Health Care Administration (“AHCA”). Id. AHCA also funded and had oversight

responsibility for Florida Medicaid managed care organizations (“MCOs”),

including, pertinently, Simply Healthcare Plans, Inc. (d/b/a AmeriGroup Florida)

(hereinafter, “AmeriGroup”) and WellCare of Florida, Inc. (d/b/a Staywell Health

Plan of Florida) (hereinafter, “WellCare”). Id.
Case 8:19-cr-00425-MSS-AEP Document 88 Filed 07/09/21 Page 2 of 18 PageID 274




      From in or about May 2015 through in or about March 2018, TBBHC

submitted numerous false and fraudulent claims to Medicaid and the Medicaid

MCOs AmeriGroup and WellCare. Id. at 19. TBBHC did so by, among other means,

seeking payment for medical providers—including Dr. M.A., Dr. H.C., and LMHC

J.K.—who, at the purported time of service, were not affiliated with TBBHC. Id.

      TBBHC also falsely and fraudulently billed Medicaid and Medicaid MCOs for

services that were never provided to beneficiaries. Id. Such beneficiaries included, for

example, those who were hospitalized or jailed elsewhere at the time of the

purported services—meaning that such beneficiaries could not have been treated at

TBBHC as ANDERSON had falsely represented. Id. For example, TBBHC falsely

and fraudulently billed services for the beneficiary M.L. Id. According to the false

and fraudulent claims submitted by TBBHC, M.L. had supposedly received group

therapy services from Dr. H.C. from in or about January 2018, through in or about

March 2018. Id. By then, however, Dr. H.C. was no longer affiliated with TBBHC.

Id. M.L. denied receiving the aforesaid services from TBBHC. Hospital records from

a third-party facility further confirmed that, during the billed period, M.L. was

hospitalized beginning in or about December 2017. Id. M.L. was later discharged

directly to the care of a residential assisted-living facility (“ALF”), where he

continually resided until at least in or about June 2018. Id. at 19–20. Consequently,

TBBHC could not have provided treatment to M.L. between January 2018, and


                                            2
Case 8:19-cr-00425-MSS-AEP Document 88 Filed 07/09/21 Page 3 of 18 PageID 275




March 2018, when he was in the care and custody of other medical/residential

facilities. Id. at 20.

       Similarly, beneficiary D.B. purportedly received services from Dr. H.C. at

TBBHC between in or about January 2018, through March 2018. Id. Again, by then,

Dr. H.C. was no longer affiliated with TBBHC. Id. When interviewed in or about

June 2018, D.B. asserted that it had been months since receiving services from

TBBHC. Id. During this period, TBBHC falsely and fraudulently billed Medicaid for

about 63 claims for D.B., receiving approximately $9,072 in payments. Id.

       Likewise, in or about February 2016, ANDERSON falsely and fraudulently

billed Medicaid and Medicaid MCOs for approximately 11 claims for beneficiary

R.A. Id. During the billed period, however, R.A was detained at a local jail, meaning

he could not and did not receive the purported services from TBBHC. Id.

       ANDERSON also submitted numerous false and fraudulent claims to

Medicaid and/or Medicaid MCOs, including but not limited to those referenced on

the table below, as set forth in Doc. 38 at 21:

      On or About        Purported                     Medicaid       Purported
                                           NPI
     Date of Service     Provider                     Provider ID     Beneficiary
      April 13, 2016       M.A.        1013098169      001476800         D.B.
      April 20, 2016       M.A.        1013098169      001476800         I.B.
    February 1, 2016       J.K.        1386048031      013596900         S.D.
    January 12, 2016       J.K.        1386048031      013596900         J.N.
     January 8, 2018       H.C.        1831272046      039609500         S.J.
    January 15, 2018       H.C.        1831272046      039609500        M.L.
    February 24, 2016      H.C.        1831272046      039609500         R.A.

                                            3
Case 8:19-cr-00425-MSS-AEP Document 88 Filed 07/09/21 Page 4 of 18 PageID 276




                               Additional Factual Record

      The facts set forth below are neither an exhaustive record nor a verbatim

transcript of any testimony taken in this case. Rather, the brief factual record below is

assembled to aid the Court in its loss-calculation analysis under USSG §2B1.1(b):

      On June 22, 2021, the father of victim S.J. (“H.B.J.”) testified that S.J. had left

TBBHC in December 2017. H.B.J. testified that, as of December 2017, S.J. had been

moved to a different facility unaffiliated with TBBHC. This testimony is

corroborated elsewhere. First, as the defendant certified in the Plea Agreement, Doc.

38 at 21, TBBHC had submitted a false and fraudulent claim for S.J. for service on or

about January 8, 2018, which is consistent with H.B.J.’s testimony that S.J. had left

TBBHC the prior month. Further, discovery produced to the defendant in October

2019 contained, pertinently, medical records for S.J. from the St. Petersburg Nursing

and Rehabilitation Center (“SPNRC”). See DISC-0072518 to -73085. SPRNC’s

records included detailed chart information and notes regarding S.J. The admission

date reflected in these records was consistently December 13, 2017. For example, the

below “Admission Record,” see DISC-0072521, reflected “12/13/2017” as S.J.’s

admission date and his “previous address” as the business address for TBBHC. (The

Admission Record and other records included herein have been carefully redacted to

protect personally identifying information or “PII” in conformance with Local

Rules.)


                                           4
Case 8:19-cr-00425-MSS-AEP Document 88 Filed 07/09/21 Page 5 of 18 PageID 277




Other SPRNC records showed not only S.J.’s admission date, but the duration of his

stay at their facility, which was not affiliated with TBBHC. For example, a vitals

tracker for S.J., see DISC-0073082 to -83, reflected his date of admission (or “DOA”)

as “12/13/2017.” The tracker in turn logged S.J.’s vital signs, which had been

recorded on a periodic basis from his admission date on December 13, 2017, through

August 2018 (meaning after TBBHC’s closure). A page of S.J.’s vitals tracker,

reflecting the Bates stamp “DISC-0073082,” is set forth in full on the following page:




                                          5
Case 8:19-cr-00425-MSS-AEP Document 88 Filed 07/09/21 Page 6 of 18 PageID 278




                                     6
Case 8:19-cr-00425-MSS-AEP Document 88 Filed 07/09/21 Page 7 of 18 PageID 279




      On June 22, 2021, Dr. M.A. initially testified that he had left TBBHC in “May

or June 2015.” Dr. M.A. later testified that his separation from TBBHC occurred

slightly earlier in April 2015. That Dr. M.A. left TBBHC in April 2015 (rather than

“May or June 2015”) is corroborated elsewhere. For example, in an email dated July

14, 2015, see DISC-0092773, Dr. M.A. wrote to a WellCare representative as follows:

“The last day I saw clients for TBBH was on February 13, 2015. I had sent him a

termination notice in January 2015, but Marcus the owner of TBBH and his partner

called back and got into lengthy conversation, wanted an extention [sic] of the

termination. I have not signed off any any [sic] charts passed [sic] April 19, 15[.]”

Dr. M.A.’s April 2015 separation date is further corroborated by the payroll record

that the defendant produced at the sentencing hearing on June 22, 2021. The payroll

record reflected that Dr. M.A.’s final compensation from TBBHC had been paid on

May 1, 2015. Consistent with a separation date of April 2015, the Indictment

charged that the scheme or artifice had begun “in or about May 2015.” See Doc. 1

(Indictment) at ¶ 10. Consistent with that, the defendant—who pleaded to a scheme

or artifice that began as of that date, see id.—stipulated that “[f]rom in or about May

2015 . . . TBBHC submitted numerous false and fraudulent claims” to Medicaid,

AmeriGroup, and WellCare, Doc. 38 (Plea Agreement) at 19 (certified factual basis).

Dr. M.A. also acknowledged that TBBHC patients were placed on six-month-long

treatment plans. Dr. M.A. further testified that he had directed Mr. Anderson to no


                                           7
Case 8:19-cr-00425-MSS-AEP Document 88 Filed 07/09/21 Page 8 of 18 PageID 280




longer use his credentials to bill for TBBHC patients after separation.

      On June 22, 2021, Michael Wysocki of AmeriGroup testified that

adjudicating a claim for payment required that the treating or rendering provider be

in the employ of the group, here, TBBHC at the time of service. He also testified that

AHCA’s rules applied to AmeriGroup. That AHCA’s rules governed the relationship

between TBBHC and AmeriGroup was acknowledged in the defendant’s Plea

Agreement, Doc. 38. Specifically, the defendant certified that AHCA funded and

had oversight responsibility for Florida MCOs, including, pertinently, AmeriGroup.

Id. at 18. AHCA’s publicly available rules and handbooks, in turn, state the following

pertinent definitions:

      -   “2.130, Treating Provider – Individual provider who personally
          renders Florida Medicaid covered services, or assumes responsibility
          for rendering Florida Medicaid covered services, through personal
          supervision, on behalf of a Florida Medicaid group provider.”
          Florida Medicaid Definitions Policy at 11, available at
          http://ahca.myflorida.com/medicaid/review/General/59G_1010_
          Definitions.pdf (last accessed July 8, 2021).

      -   Personal Supervision – The supervision of services furnished while
          the supervising practitioner is in the building, and for which the
          supervising practitioner signs and dates the medical records (charts)
          within 24 hours of the provision of the service. AHCA Provider
          General Handbook Agency at Page B-13, available at https://ahca.
          myflorida.com/medicaid/review/General/59G_5020_Provider_Ge
          neral_REQUIREMENTS.pdf (last accessed July 8, 2021).




                                           8
Case 8:19-cr-00425-MSS-AEP Document 88 Filed 07/09/21 Page 9 of 18 PageID 281




      II.      USSG §2B1.1(b) LOSS CALCULATION

      Defendant certified in the Plea Agreement that “between in or about May

2015 through in or about March 2018, TBBHC submitted numerous false and

fraudulent claims” to Medicaid and the Medicaid MCOs AmeriGroup and

WellCare. Doc. 38 at 19. TBBHC did so using the following means:

      1.     “seeking payment for medical providers (including Dr. M.A., Dr.
            H.C., and LMHC J.K.) who, at the purported time of service, were
            not affiliated with TBBHC”; and

      2. “falsely and fraudulently billing for services that had never been
         provided to beneficiaries.”

Id. at 19–20 (quoting the stipulated factual basis). These means and corresponding

loss calculations under USSG §2B1.1(b) are addressed in the sections that follow.

                       Beneficiaries Who Had Not Received Services

      The defendant certified that “[b]etween in or about May 2015 through in or

about March 2018, TBBHC submitted numerous false and fraudulent claims to

Medicaid and/or Medicaid MCOs [by] billing for services that had never been

provided to beneficiaries.” Doc. 38 (Plea Agreement) at 18–19. Specific beneficiaries

and their corresponding losses are described in turn next:

      D.B.

      The defendant certified in the factual basis of the Plea Agreement that,

between in or about January 2018 through March 2018, TBBHC had falsely and

fraudulently billed Medicaid for 63 claims for beneficiary D.B. Id. at 20. For these

                                           9
Case 8:19-cr-00425-MSS-AEP Document 88 Filed 07/09/21 Page 10 of 18 PageID 282




 false and fraudulent claims, the defendant stipulated that TBBHC had received

 approximately $9,072 in Medicaid payments. Id.

        R.A.

        The defendant certified in the factual basis of the Plea Agreement that, in or

 about February 2016, the defendant had falsely and fraudulently billed Medicaid

 and/or Medicaid MCOs for approximately 11 claims for beneficiary R.A., a period

 when R.A was detained at a local jail. Id.

        Native-format claims data produced to the defendant in October 2019 has

 been filtered for the beneficiary R.A. for the period of February 19 to 29, 2016. The

 total for these claims is $1,584. The attached appendix sets forth detailed information

 for each of these claims in Table 1.1

        M.L.

        As the defendant certified in the factual basis of the Plea Agreement, M.L.

 was hospitalized in a third-party facility beginning in or about December 2017. Id. at

 19. M.L. was later discharged directly to the care of an ALF, where he continually

 resided until at least in or about June 2018. Id. at 19–20. As the Plea Agreement

 certified, TBBHC could not have provided treatment to M.L. between January and

 March 2018. Id. at 20.


        1
            In addition to the native-format claims data produced to the defendant in October 2019,
 the United States emailed to the defendant, through counsel, native-format copies of the filtered data
 reflected in the appendix for review and verification. A copy of all native-format claims data and any
 derivative filtering is also available in CD/DVD media format for the Court’s review.
                                                  10
Case 8:19-cr-00425-MSS-AEP Document 88 Filed 07/09/21 Page 11 of 18 PageID 283




       Native-format claims data produced to the defendant in October 2019 has

 been filtered for the beneficiary M.L. for the period of January 1, 2018, to March 31,

 2018. The total for these claims is $7,873. The attached appendix sets forth detailed

 information for these claims in Table 2.

       S.J.

       According to the testimony of H.B.J. on June 22, 2021, as corroborated by

 medical records and the Plea Agreement, S.J. was hospitalized in a third-party

 facility beginning in or about December 2017. Supra, § I at 4–6.

       Native-format claims data produced to the defendant in October 2019 has

 been filtered for the beneficiary S.J. for the period of January 1, 2018, to March 31,

 2018. The total for these claims is $9,169. The attached appendix sets forth detailed

 information for these claims in Table 3.

                        Medical Providers Who Were Not Affiliated
                       with TBBHC at the Purported Time of Service

       The defendant also certified that “[b]etween in or about May 2015 through in

 or about March 2018, TBBHC submitted numerous false and fraudulent claims to

 Medicaid and/or Medicaid MCOs [by] seeking payment for medical providers

 (including Dr. M.A., Dr. H.C., and LMHC J.K.) who, at the purported time of

 service, were not affiliated with TBBHC.” Doc. 38 (Plea Agreement) at 19.




                                            11
Case 8:19-cr-00425-MSS-AEP Document 88 Filed 07/09/21 Page 12 of 18 PageID 284




       Dr. M.A.

       According to the testimony of Dr. M.A. on June 22, 2021, as corroborated by

 the defendant’s payroll record and an email dated July 14, 2015, see DISC-0092773,

 Dr. M.A. had separated from TBBHC as a treating provider on or before May 1,

 2015. Supra, § I at 7–8. AHCA’s governing rules explain that the “treating provider”

 must “assumes responsibility for rendering Florida Medicaid covered services,

 through personal supervision.” See Florida Medicaid Definitions Policy at 11,

 available at http://ahca.myflorida.com/medicaid/review/General/59G_1010_

 Definitions.pdf (last accessed July 8, 2021). “Personal Supervision” is in turn defined

 to mean “[t]he supervision of services furnished while the supervising practitioner is

 in the building, and for which the supervising practitioner signs and dates the

 medical records (charts) within 24 hours of the provision of the service.” See AHCA

 Provider General Handbook Agency at Page B-13, available at https://ahca.

 myflorida.com/medicaid/review/General/59G_5020_Provider_General_REQUIR

 EMENTS.pdf (last accessed July 8, 2021). In light of these definitions, a treating

 provider’s separation from TBBHC is the moment when all billing using the treating

 provider’s credentials must cease.

       Application of AHCA rules to the above factual record supports that TBBHC

 should have stopped billing for Dr. M.A. as a “treating provider” when he separated.

 The United States submits that the record supports a separation date of May 1, 2015.


                                           12
Case 8:19-cr-00425-MSS-AEP Document 88 Filed 07/09/21 Page 13 of 18 PageID 285




 See, supra, § I at 7–8. Native-format claims data produced to the defendant in October

 2019 has been filtered for services where TBBHC identified Dr. M.A. as the treating

 provider for the period of May 1, 2015, to March 31, 2018. The total for these claims

 is $1,074,804. This total amount was paid to TBBHC by AmeriGroup in the amount

 of $268,379.50 (Table 4)2 and by WellCare in the amount of $806,424.50 (Table 5).

 The attached appendix sets forth detailed information for these claims in the

 referenced tables.

        To the extent that the Court should ultimately determine that Dr. M.A.’s

 separation from TBBHC was later in time (meaning “May or June 2015”), filtered

 claims data have been provided to that effect. Native-format claims data produced to

 the defendant in October 2019 has been filtered for services where TBBHC identified

 Dr. M.A. as the treating provider for the period of July 1, 2015, to March 31, 2018.

 The total for these claims is $879,358.25. This total amount was paid to TBBHC by

 AmeriGroup in the amount of $268,379.50 (Table 4) and by WellCare in the

 amount of $610,978.75 (Table 7). The attached appendix sets forth detailed

 information for these claims in the referenced tables.


        2
           AmeriGroup Claims data from AmeriGroup, which has been filtered for Tables 4 and 6,
 reflect TBBHC’s unique National Provider Identifier (“NPI”) 1124317698 in the field labeled
 “BILLING_PROVIDER_NPI.” NPIs are maintained in a public national registry on the internet.
 This registry confirms that the NPI 1124317698 belongs to TBBHC. See https://npiregistry.cms.hhs.
 gov/registry/search-results-table?number=1124317698&addressType=ANY (last accessed July 9,
 2021). Additionally, AmeriGroup claims data begins as of October 2015 based on TBBHC’s
 enrollment date in the Medicaid MCO. Given TBBHC’s enrollment date, the filtered claims data in
 Table 4 represents the total amount for claims billed by TBBHC for Dr. M.A. on or after October
 2015, which post-dates his separation from TBBHC by several months.
                                                13
Case 8:19-cr-00425-MSS-AEP Document 88 Filed 07/09/21 Page 14 of 18 PageID 286




       Finally, the defendant appeared to argue that, given the six-month-long

 treatment plans in place at TBBHC, billing for a “treating provider” was acceptable if

 the plan was in place, even post-separation. Assuming that Dr. M.A. is believed to

 have separated from TBBHC in “May or June 2015,” the outer temporal limit of any

 six-month-long treatment plan would end on or by January 1, 2016. Consequently,

 for the Court’s ease, native-format claims data produced to the defendant in October

 2019 has been filtered for services where TBBHC identified Dr. M.A. as the treating

 provider for the period of January 1, 2016 (i.e., after any six-month-long treatment

 plan would have ended) until March 31, 2018. The total for these claims is $246,825,

 which had been exclusively paid to TBBHC by AmeriGroup. The attached appendix

 sets forth detailed information for these claims in Table 6.

       Dr. H.C.

       The certified facts in the Plea Agreement twice reference that, by in or about

 January 2018, “Dr. H.C. was no longer affiliated with TBBHC.” Id. at 19–20.

 Native-format claims data produced to the defendant in October 2019 has been

 filtered for services where TBBHC identified Dr. H.C. as the treating provider for the

 period of January 1, 2018, to March 31, 2018. The total for these claims is $48,725.

 The attached appendix sets forth detailed information for each of these claims in

 Table 8.




                                           14
Case 8:19-cr-00425-MSS-AEP Document 88 Filed 07/09/21 Page 15 of 18 PageID 287




                         USSG § 2B1.1(b) Loss-Calculation Summary

          The United States submits that the losses at bar should, at a minimum, include

 the following false and fraudulent claims: (1) all claims for any beneficiary who had

 not actually received services, including, as detailed above, D.B., R.A., M.L., and

 S.J.; (2) all claims identifying Dr. M.A. as the treating or rendering provider as of

 May 1, 2015; and (3) all claims identifying Dr. H.C. as the treating or rendering

 provider as of January 1, 2018. The table below reflects that the total amount of

 losses for these claims would be $1,151,227, resulting in a 14-point increase under

 USSG §2B1.1(b)(1)(H):

     Beneficiary/
                                         Date Range                    Total Amount
   Treating Provider
         D.B.                   Jan. 1, 2018–March 31, 2018                $9,072
         R.A.                      February 19–29, 2016                    $1,584
         M.L.                   Jan. 1, 2018–March 31, 2018                $7,873
          S.J.                  Jan. 1, 2018–March 31, 2018                $9,169
       Dr. M.A.                 May 1, 2015–March 31, 2018               $1,074,804
       Dr. H.C.                 Jan. 1, 2018–March 31, 2018               $48,725
                                                        TOTAL            $1,151,227

          Adjusting Dr. M.A.’s separation date to July 1, 2015, would have no effect on

 the Guidelines calculation. TBBHC claims for Dr. M.A. beginning as of July 1,

 2015, $879,358.25, with $268,379.50 paid to TBBHC by AmeriGroup (Table 4) and

 $610,978.75 paid to TBBHC by WellCare (Table 7). Because these amounts still

 exceed $550,000, the 14-point increase under USSG §2B1.1(b)(1)(H) would still

 apply:


                                            15
Case 8:19-cr-00425-MSS-AEP Document 88 Filed 07/09/21 Page 16 of 18 PageID 288




     Beneficiary/
                                        Date Range                    Total Amount
   Treating Provider
         D.B.                  Jan. 1, 2018–March 31, 2018                $9,072
         R.A.                      February 19–29, 2016                   $1,584
         M.L.                  Jan. 1, 2018–March 31, 2018                $7,873
          S.J.                 Jan. 1, 2018–March 31, 2018                $9,169
       Dr. M.A.                 July 1, 2015–March 31, 2018            $879,358.25
       Dr. H.C.                Jan. 1, 2018–March 31, 2018               $48,725
                                                        TOTAL           $955,781

       Finally, if the outer limit of a six-month-long treatment plan were assumed,

 with such treatment plan having begun as of July 1, 2015 (i.e., the adjusted

 separation date for Dr. M.A.), TBBHC claims for Dr. M.A. beginning as of January

 1, 2016, total $246,825 (Table 6). The total amount using this figure is $323,248,

 which results in a 12-point increase under USSG §2B1.1(b)(1)(G):

     Beneficiary/
                                        Date Range                    Total Amount
   Treating Provider
         D.B.                  Jan. 1, 2018–March 31, 2018                 $9,072
         R.A.                      February 19–29, 2016                    $1,584
         M.L.                  Jan. 1, 2018–March 31, 2018                 $7,873
          S.J.                 Jan. 1, 2018–March 31, 2018                 $9,169
       Dr. M.A.                 Jan. 1, 2016–March 31, 2018              $246,825
       Dr. H.C.                Jan. 1, 2018–March 31, 2018                $48,725
                                                        TOTAL            $323,248




                                           16
Case 8:19-cr-00425-MSS-AEP Document 88 Filed 07/09/21 Page 17 of 18 PageID 289




       WHEREFORE, the United States respectfully asks this honorable Court to

 apply USSG §2B1.1(b)(1)(H) for loss-calculation purposes as the United States

 Probation Office had proposed, Doc. 79 at ¶42.

                                       Respectfully submitted,

                                       KARIN HOPPMANN
                                       Acting United States Attorney


                                 By:   /s/ Kristen A. Fiore
                                       KRISTEN A. FIORE
                                       Assistant United States Attorney
                                       United States Attorney No. 178
                                       400 North Tampa Street, Ste. 3200
                                       Tampa, Florida 33602
                                       Telephone: (813) 274-6000
                                       Facsimile: (813) 274-6358
                                       E-Mail: kristen.fiore@usdoj.gov




                                         17
Case 8:19-cr-00425-MSS-AEP Document 88 Filed 07/09/21 Page 18 of 18 PageID 290




 U.S. v. Marcus Lloyd Anderson                         Case No. 8:19-cr-425-MSS-AEP

                             CERTIFICATE OF SERVICE

        I hereby certify that on July 9, 2021, I electronically filed the foregoing with

 the Clerk of the Court by using the CM/ECF system, which will send a notice of

 electronic filing to all counsel of record:

           Jay A. Hebert, Esquire




                                           /s/ Kristen A. Fiore
                                           KRISTEN A. FIORE
                                           Assistant United States Attorney
                                           United States Attorney No. 178
                                           400 North Tampa Street, Ste. 3200
                                           Tampa, Florida 33602
                                           Telephone: (813) 274-6000
                                           Facsimile: (813) 274-6358
                                           E-Mail: kristen.fiore@usdoj.gov




                                               18
